Citation Nr: 1004519	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post right (dominant) shoulder surgery residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from March 1997 to 
September 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Columbia RO that granted service connection for a right 
shoulder disability and assigned an initial rating of 10 
percent, effect the day following the Veteran's separation 
from service.


FINDING OF FACT

Throughout the appeal, the Veteran's right shoulder 
disability was manifested by pain with limited motion that 
did not meet or more nearly approximate shoulder level.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post right (dominant) shoulder surgery residuals 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (Codes) 5003, 5024, 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

As the October 2007 rating decision on appeal granted 
service connection for status post right (dominant) shoulder 
surgery residuals and assigned a disability rating and 
effective date for the award, statutory notice had served 
its purpose, and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case (SOC) was 
required in cases involving a "downstream" issue, but 38 
U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  In this case, the necessary SOC was 
issued in May 2008.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record has been secured.  The RO 
arranged for VA examinations.  McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim.").  Thus, VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

Analysis

The Veteran asserts that the 10 percent rating assigned for 
his right shoulder disability would be correct if his 
disability was rated based on his post surgical repair; 
however, he argues that he is entitled to a 20 percent 
rating based on the acromioclavicluar (AC) separation he 
suffered in service.  Notably, a disability rating is only 
intended to apply to the status of the Veteran's disability 
postservice.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (emphasis added).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned 
if the disability picture more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.  As explained below, the Board finds 
that no "staged" ratings are warranted.

On July 2007 VA examination, prior to separation from 
service, the Veteran reported that he tore his right rotator 
cuff 6 years earlier and underwent surgical repair in 
February 2007.  He complained of stiffness, reduced range of 
motion, and daily pain.  The pain was described as aching 
and sharp, the severity of which ranged from 3 to 7 out of 
10.  It was precipitated by physical activity and alleviated 
with rest.  He indicated that he functioned with the use of 
anti-inflammatory medication.  He had not been incapacitated 
by his right shoulder disability but he had functional 
impairment that prevented him from swimming or weight 
lifting.  

On physical evaluation, there was no heat, redness, 
swelling, effusion, or drainage of the right shoulder.  The 
range of shoulder motion was flexion and abduction from 0 to 
180, and internal and external rotation from 0 to 80 degrees 
that was limited by pain.  There was no limitation of motion 
due to repetitive use, fatigue, weakness, lack of endurance, 
or incoordination.  The examiner could not determine if 
there would be any additional limitation in the range of 
motion due to flare-ups.  

On March 2008 VA examination, the Veteran was noted to be 
right-handed.  The Veteran complained of a constant dull 
ache in his right shoulder with sharp pain on certain 
movements, heavy lifting, and overhead activity.  Three to 
four times a week he was awakened by his right shoulder 
pain.  The Veteran reported that he worked as a store 
manager and that his shoulder disability affected his 
employment in that he had difficulty carrying objects to 
complete his job.  His activities of daily living were also 
affected as he had increased shoulder pain while washing his 
hair or back.  He denied having any flare-ups.  

On physical examination, his right shoulder flexion was to 
145 degrees, abduction was to 135 degrees, internal rotation 
was to 65 degrees, and external rotation was to 70 degrees.  
There was no supraspinatus weakness or impingement found, 
and there was no additional limitation with repetitive use.  
X-rays of the right shoulder revealed inferior subluxation 
of the right humeral head.

An April 2008 VA treatment record notes the Veteran's right 
shoulder had degenerative joint disease, having had prior 
right rotator cuff surgery, and arthralgias in this area.  
He took Ibuprophen as needed and X-rays from March 2008 
revealed inferior subluxation of the right humeral head with 
no fracture.  His upper extremity muscle strength and tone 
were normal, and there was no joint subluxation or laxity 
present.  His hobbies included fishing and golf.

The RO rated the Veteran's right shoulder disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Code 5201-5024.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27.

38 C.F.R. § 4.71a, Code 5201 provides limitation of motion 
of a major arm at shoulder level warrants a 20 percent 
rating, limitation of motion from midway between the side 
and shoulder level warrants a 30 percent rating, and 
limitation of motion to 25 degrees from the side warrants a 
40 percent rating.

38 C.F.R. § 4.71a, Code 5024 for tenosynovitis indicates 
that a disability under this code will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except for gout which will be rated under 
diagnostic code 5002.

38 C.F.R. § 4.71a, Code 5003 for degenerative arthritis 
states that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  

Normal range of motion for the shoulder is defined as from 0 
degrees of extension to 180 degrees of forward flexion; 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate 
I.

Review of the record indicates that the Veteran's right 
shoulder disability throughout the appeal warrants no 
greater than the 10 percent rating currently assigned.  
Limitation of right shoulder motion on both examinations did 
not meet or more nearly approximate the criteria for the 
minimal compensable rating under Code 5201.  Limitation of 
motion at shoulder level is 90 degrees, whereas the range of 
motion demonstrated on VA examinations showed limitation of 
motion was no worse than 135 degrees for abduction and 145 
degrees for flexion.  When findings do not meet the criteria 
for a compensable rating, Code 5003 directs that a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  A 
shoulder is considered a major joint.  See 38 C.F.R. 
§ 4.45(f).  AS a result, no greater than a 10 percent rating 
is warranted.

The impact of additional factors such as weakened movement, 
excess fatigability, functional impairment on repetitive 
use, or incoordination were considered, but there was no 
indication that these factors were present.  DeLuca v Brown, 
8 Vet. App. 202 (1995).

As for other potentially applicable diagnostic codes, there 
is no evidence of ankylosis, impairment of the humerus with 
recurrent dislocation or malunion, or impairment of the 
clavicle or scapula to warrant a disability rating in excess 
of 10 percent under Codes 5200, 5202 or 5203.  See 38 C.F.R. 
§ 4.71(a).

The October 2008 brief by the Veteran's representative notes 
that the most recent VA examination did not comment on 
whether the Veteran had painful motion in performing the 
range of motion studies.  However, the Board notes that the 
current 10 percent rating already contemplates the presence 
of painful motion in establishing a 10 percent rating when 
limitation of motion is not at a compensable level.  See 
38 C.F.R. § 4.71a, Code 5003.  Thus, under these 
circumstances, any additional notations of painful motion 
would be of no assistance in obtaining a higher rating.  

The Veteran's representative also noted that the Veteran's 
claims file was not reviewed in conjunction with the July 
2007 and March 2008 VA examinations; however, the Board 
notes that the Veteran provided the examiners with a history 
of his right shoulder disability.  Further, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Since the Veteran reported that his right shoulder 
disability made one aspect of his job difficult to perform 
and washing his hair and back caused more pain, the Board 
has also reviewed the evidence to determine whether this 
matter should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record does not show that during the 
appeal period the Veteran's right shoulder disability 
required frequent hospitalization, caused marked 
interference with employment, or involved other symptoms of 
like gravity.  See 38 C.F.R. § 3.321.  Although he stated 
that carrying objects was a necessary part of his job that 
was made difficult by his disability, he did not indicate 
that this was a major function of his job or that he missed 
a significant amount of work due to this disability.  The 
schedular rating takes into account that a disability will 
produce some degree of interference with employment, but the 
Veteran has not provided any information or documentation to 
suggest that the right shoulder disability is exceptional or 
so unusual as to render the schedular evaluation inadequate. 

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's 
disability level and symptomatology to the rating schedule, 
the degree of disability throughout the appeal is 
contemplated by the rating schedule.  Therefore, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Under these circumstances, referral for 
ran extraschedular rating is not required.  Thun v. Peake, 
22 Vet. App. 111 (2008).




ORDER

An initial rating in excess of 10 percent for status post 
right (dominant) shoulder surgery residuals is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


